Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/046,263 has claims 1-3 and 5-17 pending in the application filed on 07/26/2018; there is 1 independent claim and 15 dependent claims, all of which are ready for examination by the examiner.  The applicant canceled the original claim 4 (dated 11/02/2020).

Response to Arguments

This Office Action is in response to applicant’s communication filed on November 2, 2020 in response to PTO Office Action dated August 18, 2020.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections


Claim Rejections - 35 USC § 103

 35 USC § 103 Rejection of claims 1-3 and 5-17


Applicant's arguments filed on 11/02/2020 with respect to the claims 1-3 and 5-17 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sisodia et al (US PGPUB 20170323640) in view of Sindhwani Manoj (US PGPUB 20200365154) and in further view of Gupta et al (US PGPUB 20110177774) and  Hendri et al (US PGPUB 20180218086). 

As per claim 1:
Sisodia teaches:
“A content provider computer comprising: at least one processor” (Paragraph [0008] and Paragraph [0066] (a content provider using computer with at least one processor configured))
“a memory” (Paragraph [0008] (a memory for storage)) 
“one or more computer programs, wherein the one or more computer programs are stored in the memory and configured to be executed by the at least one processor, the one or more programs including instructions for” (Paragraph [0028] (a computer program may be stored in a computer readable storage medium)) 
 “receiving a node package manager file from a speech and language processing computer, wherein the node package manager file includes a messaging intent determined by performing natural language processing on text data, and the text data is generated from an audio file by performing automated speech recognition” (Paragraph [0008], Paragraph [0031] and Paragraph [0058] (receiving at least one communication comprising natural language, creating text using such technologies as speech recognition and the machine-executable instructions can be JSON or any other industry-used or proprietary format (node package manager)))
“decoding the node package manager file to identify the messaging intent, wherein the messaging intent corresponds to an action to be taken by the content provider computer” (Paragraph [0031], Paragraph [0035] and Paragraph [0058] (the recipe processor ingests the natural language content and searches the natural language content for text patterns from the library of pre-defined text patterns using natural language processing (NLP) techniques such as verb-phrase extraction and intelligent text parsers, analyzing the text for actionable directions and the instructions can be of JSON or any other industry-used or proprietary format (node package manager))).
Sisodia does not EXPLICITLY discloses: decoding the node package manager file to identify a target slot variable and a deliverables slot variable; accessing a real-time broadcast schedule in a content-provider schedule database; determining at least one digital content item in the real-time broadcast schedule of the content-provider schedule database that satisfies the action of the messaging intent, the target slot variable, and the deliverables slot variable; appending the node package manager file to include the at least one digital content item; and providing the appended node package manager file with the at least one digital content item to the speech and language computer over a communications network.
However, Sindhwani teaches:
“decoding the node package manager file to identify a target slot variable and a deliverables slot variable” (Paragraph [0073], Paragraph [0092] and Paragraph [0153] (NLU system may be configured to parse and tag annotate text, the contextual metadata may be structured into context entity slots (target slot and deliverables slot)).
Also, Gupta teaches:
“accessing a real-time broadcast schedule in a content-provider schedule database” (Paragraph [0092] (the content manager server may schedule the received content for future broadcast and store the content in a database))
“determining at least one digital content item in the real-time broadcast schedule of the content-provider schedule database that satisfies the action of the messaging intent, the target slot variable, and the deliverables slot variable” (Paragraph [0003] (various embodiments provide a two-step broadcasting process that allows the receiver devices to selectively receive relevant applications over the high bandwidth of a mobile multimedia broadcast network, and for applications to be more efficiently delivered)).
Also, Hendri teaches:
 “appending the node package manager file to include the at least one digital content item” (Paragraph [0008] (the stored response includes a JavaScript Object Notation (node package manager file) document that identifies each content item included in the page))
“and providing the appended node package manager file with the at least one digital content item to the speech and language computer over a communications network” (Paragraph [0058] (the HTTP response can be a compressed JavaScript Object Notation document (node package manager), can be provided to the network layer for processing, the network layer can then prepare the formatted response which includes copies of the content items and information describing those content items and provided to the application layer (speech and language computer))).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sisodia, Sindhwani, Gupta  and Hendri for “decoding the node package manager file to identify a target slot variable and a deliverables slot variable; accessing a real-time broadcast schedule in a content-provider schedule database; determining at least one digital content item in the real-time broadcast schedule of the content-provider schedule database that satisfies the action of the messaging intent, the target slot variable, and the deliverables slot variable; appending the node package manager file to include the at least one digital content item; and providing the appended node package manager file with the at least one digital content item to the speech and language computer over a communications network” as a recipe domain associated with computing system may, upon receiving the recipe data, may determine display data representing a GUI including the recipe to be generated and sent to electronic device (Sindhwani, Paragraph [0032]),  various embodiments provide mechanisms and systems for delivering applications in a manner that supports user interactivity with mobile broadcast content via mobile receiver devices (Gupta, Paragraph [0051])  and a request for a page of content items to be obtained from a content provider can be determined which includes a response corresponding to the page of content items is stored in a local data store based on the response having previously been obtained from the content provider  (Hendri, Paragraph [0029]). 
Therefore, it would have been obvious to combine Sisodia, Sindhwani, Gupta and Hendri.

As per claim 2:
Sisodia, Sindhwani, Gupta and Hendri teach a content provider computer as specified in the parent claim 1 above. 
Sisodia further teaches:
“wherein the one or more computer programs includes a recipe identification program including additional instructions for” (Paragraph [0008] (the present invention relates to an apparatus for recipe management where it includes a network interface configured to receive at least one communication comprising natural language concerning the preparation of food or drink))
“further decoding the node package manager file and determining that the messaging intent includes delivery of a recipe and that the at least one digital content item includes a recipe that satisfies the deliverables slot variable” (Paragraph [0033] (a recipe processor that is adapted to extract preparation directions from one or more forms or pieces of content)).

As per claim 3:
Sisodia, Sindhwani, Gupta and Hendri teach a content provider computer as specified in the parent claim 2 above. 
Sisodia further teaches:
“wherein the one or more computer programs includes a recipe identification program including additional instructions for” (Paragraph [0008] (the present invention relates to an apparatus for recipe management where it includes a network interface configured to receive at least one communication comprising natural language concerning the preparation of food or drink))
“further decoding the node package manager file and” (Paragraph [0031] (analyzing the text JSON (node package manager file) for actionable directions))
“wherein identifying the messaging intent includes” (Paragraph [0011] (identify at least one appliance for preparing food or drink in accordance with the at least one extracted preparation direction))
“comparing the decoded node package manager file to intents records in an intents database in the content provider computer” (Paragraph [0035] (the recipe processor ingests the natural language content and searches the natural language content for text patterns from the library of pre-defined text patterns)).

As per claim 5:
Sisodia, Sindhwani, Gupta and Hendri teach a content provider computer as specified in the parent claim 1 above. 
Sisodia further teaches:
“wherein the one or more computer programs includes a recipe identification program including additional instructions for” (Paragraph [0008] (the present invention relates to an apparatus for recipe management where it includes a network interface configured to receive at least one communication comprising natural language concerning the preparation of food or drink))
“and that the target slot includes a television program that is currently broadcast and that the deliverables slot includes a recipe related to the television program that is currently broadcast” (Paragraph [0066] (a broadcast provider shooting a recipe video or cooking show can automatically transcribe the spoken audio accompanying the video content)).
Also, Hendri further teaches:
“determining the portion of the node package manager that corresponds to the target slot and the deliverables slot” (Paragraph [0058] (the network layer can also generate a formatted response using the information provided in the JSON (the node package manager) document (target slot and deliverables slot))).

As per claim 6:
Sisodia, Sindhwani, Gupta and Hendri teach a content provider computer as specified in the parent claim 5 above. 
Sisodia further teaches:
“wherein the one or more computer programs includes a recipe identification program including additional instructions for” (Paragraph [0008] (the present invention relates to an apparatus for recipe management where it includes a network interface configured to receive at least one communication comprising natural language concerning the preparation of food or drink)).
Sisodia and Hendri do not EXPLICITLY disclose: comparing the target slot to a schedule database; determining a television program that is currently broadcast based on schedule records in the schedule database that correspond to the target slot; determining at least one recipe related to the television program based on recipe records in the recipe database that correspond to the deliverables slot.
Also Sindhwani teaches:
“comparing the target slot to the content provider schedule database” (Paragraph [0092] and Paragraph [0094] (NLU system may be configured to parse and tag annotate text for the specific entry in the database and target of the command))
“comparing the deliverables slot variable to a recipe database” (Paragraph [0032] and Paragraph [0073] (the contextual metadata may be structured into context entity slots upon receiving the recipe data))
“determining at least one recipe related to the television program based on recipe records in the recipe database that correspond to the deliverables slot variable” (Paragraph [0033] and Paragraph [0035] (determine that a first step of the recipe calls where the recipe data may include first step data representing a first step of the recipe)).
Also Gupta teaches
“and wherein determining at least one digital content item in the real-time broadcast schedule of the content-provider includes determining a television program that is currently broadcast based on schedule records in the content-provider schedule database that correspond to the target slot variable” (Paragraph [0071] (the content providers deliver files and metadata (making up the applications) to an application server within a broadcast system where the. applications that are ready for broadcast may be listed in an electronic catalog)).

As per claim 7:
Sisodia, Sindhwani, Gupta and Hendri teach a content provider computer as specified in the parent claim 6 above. 
Sisodia further teaches:
“wherein the one or more computer programs includes a recipe identification program including additional instructions for” (Paragraph [0008] (the present invention relates to an apparatus for recipe management where it includes a network interface configured to receive at least one communication comprising natural language concerning the preparation of food or drink)).
Also Gupta teaches:
 “identifying the television program that is currently broadcast based on television program records in a content database in the content provider computer” (Paragraph [0048] (the broadcast includes the transmission of data so that it can be received by a large number of receiving devices including mobile television service broadcast signals, including content broadcasts and overhead information broadcasts)).

As per claim 8:
Sisodia, Sindhwani, Gupta and Hendri teach a content provider computer as specified in the parent claim 1 above. 
Sisodia further teaches:
“wherein the one or more computer programs includes a recipe identification program including additional instructions for” (Paragraph [0008] (the present invention relates to an apparatus for recipe management where it includes a network interface configured to receive at least one communication comprising natural language concerning the preparation of food or drink)).
“determining a time zone of a user based on at least one of a known user identification record” (Paragraph [0066] (a broadcast provider shooting a recipe video or cooking show can automatically transcribe the spoken audio accompanying the video content)).
Also, Hendri further teaches:
“a portion of the node package manager file that corresponds to a time zone record, and a response to a prompt from the content provider computer requesting the time zone of the user” (Paragraph [0058] (the network layer can also generate a formatted response using the information provided in the JSON (node package manager file) document (target slot and deliverables slot))).
Also, Gupta further teaches:
“determining a time zone of a user based on at least one of a known user identification record” (Paragraph [0075] (the application may be activated in response to a state or event within the receiver device, such as a time of day and  a geographic location (time zone))).

As per claim 9:
Sisodia, Sindhwani, Gupta and Hendri teach a content provider computer as specified in the parent claim 1 above. 
Sisodia further teaches:
“wherein the one or more computer programs includes a recipe identification program including additional instructions for” (Paragraph [0008] (the present invention relates to an apparatus for recipe management where it includes a network interface configured to receive at least one communication comprising natural language concerning the preparation of food or drink))
“the target slot variables includes a talent name and that the deliverables slot variables includes a recipe related to the talent name” (Paragraph [0066] (a broadcast provider shooting a recipe video or cooking show (talent name) can automatically transcribe the spoken audio accompanying the video content and extract the recipe content from the transcription based on pre-constructed ontology)).
Also, Hendri further teaches:
“determining the portion of the node package manager file package that corresponds to the target slot variable and the deliverables slot variables” (Paragraph [0058] (the network layer can also generate a formatted response using the information provided in the JSON document (target slot and deliverables slot))).

As per claim 10:
Sisodia, Sindhwani, Gupta and Hendri teach a content provider computer as specified in the parent claim 9 above. 
Sisodia further teaches:
“wherein the one or more computer programs includes a recipe identification program including additional instructions for” (Paragraph [0008] (the present invention relates to an apparatus for recipe management where it includes a network interface configured to receive at least one communication comprising natural language concerning the preparation of food or drink)).
Also Sindwani teaches:
“comparing the target slot variable to a talent database that includes talent records with television program information” (Paragraph [0087] (the specific models used may be general models or may be models corresponding to a particular domain, such as music, application enablement/disablement etc (which can include talent domain)))
 “determining a television program based on the talent records and the schedule records in the content-provider schedule database that correspond to the target slot variable” (Paragraph [0093] (the NLU system may be configured to determine a domain of an utterance. By determining the domain, NLU system  may narrow down which services and functionalities offered by an endpoint device))
 “comparing the deliverables slot variables to a recipe database” (Paragraph [0032] and Paragraph [0073] (the contextual metadata may be structured into context entity slots upon receiving the recipe data))
“determining at least one recipe related to the television program based on recipe records in the recipe database that correspond to the deliverables slot variable” (Paragraph [0033] and Paragraph [0035] (determine that a first step of the recipe calls where the recipe data may include first step data representing a first step of the recipe)).
Also Gupta teaches
“comparing the talent records to a schedule database to determine broadcast dates and times of television programs featuring talent identified in the talent records” (Paragraph [0139] (the application server may coordinate with a synchronization agent server or a broadcast scheduler in order to identify the date and time at which specific application packages will be broadcast)).

As per claim 11:
Sisodia, Sindhwani, Gupta and Hendri teach a content provider computer as specified in the parent claim 1 above. 
Sisodia further teaches:
“wherein the one or more computer programs includes additional instructions for” (Paragraph [0028] (comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer)).
Also, Hendri further teaches:
“confirming receipt of the appended node package manager file by the speech and language processing computer” (Paragraph [0058] (the HTTP response can be a compressed JavaScript Object Notation (node package manager file) document where this HTTP response can be provided to the network layer for processing))
“and playback of a generated audio response corresponding to the appended node package manager file by an intelligent agent computing device” (Paragraph [0058] (the network layer can obtain content items (audio response) referenced in the JSON document  (node package manager file) by accessing their respective URLs over the network , the network layer can then prepare the formatted response which includes the content items and information describing those content items and this formatted response can be provided (for playback)  to the application layer (speech and language processing computer))).

As per claim 12:
Sisodia, Sindhwani, Gupta and Hendri teach a content provider computer as specified in the parent claim 1 above. 
Sisodia further teaches:
“wherein the one or more computer programs includes additional instructions for” (Paragraph [0028] (comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer)).
Also, Hendri further teaches:
“further decoding the node package manager file to identify user” (Paragraph [0008] (the stored response includes a JavaScript Object Notation  document (node package manager file) that identifies user information included in the page))
“comparing the identified user to user records in a user database of the content provider computer” (Paragraph [0032] (at least one data store can store information associated with users, such as user identifiers, user information, profile information, and various other types of user data))
“and confirming the user identity based on the comparison of the identified user and the user records” (Paragraph [0079] (the user profile store maintains information about user accounts and this information is used such that each user is uniquely identified)).

As per claim 13:
Sisodia, Sindhwani, Gupta and Hendri teach a content provider computer as specified in the parent claim 9 above. 
Sisodia further teaches:
“wherein the one or more computer programs includes additional instructions for” (Paragraph [0028] (comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer)).
Also, Hendri teaches:
“modifying the node package manager file to include the prompt” (Paragraph [0008] (the stored response includes a JavaScript Object Notation ( node package manager file) document that identifies each content item included in the page))
 “providing the modified node package manager file with the prompt to the speech and language computer over a communications network” (Paragraph [0058] (the HTTP response can be a compressed JavaScript Object Notation document (node package manager file), can be provided to the network layer for processing, the network layer can then prepare the formatted response which includes copies of the content items and information describing those content items and provided to the application layer (speech and language computer)))
“confirming receipt of the appended node package manager file by the speech and language processing computer” (Paragraph [0058] (the HTTP response can be a compressed JavaScript Object Notation document (node package manager file) where this HTTP response can be provided to the network layer for processing))
“and playback of a generated audio response corresponding to the appended node package manager file by an intelligent agent computing device” (Paragraph [0058] (the network layer can obtain content items (audio response) referenced in the JSON document (node package manager file) by accessing their respective URLs over the network , the network layer can then prepare the formatted response which includes the content items and information describing those content items and this formatted response can be provided (for playback)  to the application layer (speech and language processing computer)))
“resulting in an audio prompt to the user requesting the user's time zone” (Paragraph [0033] and  Paragraph [0059] (this formatted response which can include audio content item, can then be provided to the application layer for presentation through the computing device)).
Also, Sindhwani teaches:
“determining that a user does not correspond to a user record in a user database of the content provider computer” (Paragraph [0026] and Paragraph [0093] (a user account associated with the electronic device may be determined, the user account may indicate which devices/systems are accessible/available for a user associated with the user account and an endpoint device may enable certain services or functionalities for an individual having a user account))
“identifying a prompt in a prompts database in the content provider computer that corresponds to a user's time zone” (Paragraph [0126] and Paragraph [0153]] (prompt the device to obtain additional information to resolve the speaker's identity and a time that the item should be delivered)).

As per claim 14:
Sisodia, Sindhwani, Gupta and Hendri teach a content provider computer as specified in the parent claim 1 above. 
Sisodia further teaches:
“wherein the one or more computer programs includes additional instructions for” (Paragraph [0028] (comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer)).
Also, Sindhwani teaches:
“identifying a prompt in a prompts database in the content provider computer” (Paragraph [0126] and Paragraph [0153]] (prompt the device to obtain additional information to resolve the speaker's identity)).
Also, Hendri teaches:
“modifying the node package manager file to include the prompt” (Paragraph [0008] (the stored response includes a JavaScript Object Notation document ( node package manager file) that identifies each content item included in the page))
 “providing the appended node package manager file with the prompt to the speech and language computer over a communications network” (Paragraph [0058] (the HTTP response can be a compressed JavaScript Object Notation document (node package manager file), can be provided to the network layer for processing, the network layer can then prepare the formatted response which includes copies of the content items and information describing those content items and provided to the application layer (speech and language computer)))
“confirming receipt of the appended node package manager file by the speech and language processing computer” (Paragraph [0058] (the HTTP response can be a compressed JavaScript Object Notation document (node package manager file) where this HTTP response can be provided to the network layer for processing))
“and playback of a generated audio response corresponding to the appended node package manager file by an intelligent agent computing device” (Paragraph [0058] (the network layer can obtain content items (audio response) referenced in the JSON document (node package manager file) by accessing their respective URLs over the network , the network layer can then prepare the formatted response which includes the content items and information describing those content items and this formatted response can be provided (for playback)  to the application layer (speech and language processing computer)))
“resulting in an audio prompt to the user” (Paragraph [0033] and  Paragraph [0059] (this formatted response which can include audio content item, can then be provided to the application layer for presentation through the computing device)).

As per claim 15:
Sisodia, Sindhwani, Gupta and Hendri teach a content provider computer as specified in the parent claim 1 above. 
Sisodia further teaches:
“wherein the audio file generated by performing automated speech recognition includes speech data from a user received by a microphone of an intelligent agent computing device” (Paragraph [0039] (items of cooking content available in spoken form may be preprocessed using speech recognition technologies known to the art)).

As per claim 16:
Sisodia, Sindhwani, Gupta and Hendri teach a content provider computer as specified in the parent claim 1 above. 
Sisodia further teaches:
“wherein the one or more computer programs includes additional instructions for” (Paragraph [0028] (comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer)).
Also, Hendri further teaches:
“sending the at least one digital content item to a user in an email over a communications network with a mail server of the content provider computer” (Paragraph [0028] (the web server may include a mail server or other messaging functionality for receiving and routing emails between the content provider or social networking system and one or more user devices.)).

As per claim 17:
Sisodia, Sindhwani, Gupta and Hendri teach a content provider computer as specified in the parent claim 1 above. 
Sisodia further teaches:
“wherein the one or more computer programs includes additional instructions for” (Paragraph [0028] (comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer)).
Also, Hendri further teaches:
“sending the at least one digital content item to a user in a text message over a communications network” (Paragraph [0028] (the web server may include a mail server or other messaging functionality for receiving and routing text and SMS messages between the content provider or social networking system and one or more user devices.)).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shribman et al, (US PGPUB 20190222619), a system and a method for media streaming from multiple sources are disclosed. A content requesting client device accesses a server to receive a list of available sources that may include multiple Content Delivery Networks (CDNs) and independent servers. Based on a pre-set criteria, such as the source delivery performance and cost, the client device partitions the content into parts, allocates a source to each part, and simultaneously receives media streams of the content parts from the allocated sources.
Publicover et al, (US PGPUB 20200349611), Targeted Content solutions can be provided using a variety of techniques. Targeted Content can be provided in place of generic advertisements on a first device or on personal computing devices. Targeted Content can be presented during, or in place of, generic advertisements in Content (e.g., television content, streaming content, etc.). Targeted Content can include customized video content to improve a user's viewing experience and thereby provide increased revenue opportunities for advertisers and content providers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163